Case 1:17-cv-00823-MN Document 318 Filed 10/25/19 Page 1 of 3 PageID #: 2280
  Case 1: 17-cv-00823-LPS Document 316 Filed 10/17/19 Page 1 of 3 Pagel D #: 2274


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


  BIOGEN INTERNATIONAL GMBH                        )
  and BIOGEN MA INC.,                              )
                                                   )
                         Plaintiffs,               )
                                                   )    C.A. No. 17-823-LPS
           V.                                      )    (Consolidated)
                                                   )
  AMNEAL PHARMACEUTICALS LLC,                      )
                                                   )
                         Defendant.                )


                                       STIPULATED ORDER

           IT IS HEREBY STIPULATED AND AGREED, subject to the approval and order of the

  Court, that the deadline for the submission of the joint pretrial order is hereby extended to

  November 19, 2019. All other current deadlines in this litigation shall remain unchanged.




  {01497388;vl }
Case 1:17-cv-00823-MN Document 318 Filed 10/25/19 Page 2 of 3 PageID #: 2281
  Case 1:17-cv-00823-LPS Document 316 Filed 10/17/19 Page 2 of 3 PagelD #: 2275


  ASHBY & GEDDES                                    CONNOLLY GALLAGHER LLP

 Isl Andrew C. Mayo                                 Isl Arthur G. Connolly, III

  Steven J. Balick (#2114)                          Arthur G. Connolly, III (#2667)
  Andrew C. Mayo (#5207)                            1201 Market Street
  500 Delaware A venue, 8th Floor                   20th Floor
  P.O. Box 1150                                     Wilmington, DE 19801
  Wilmington, DE 19899                              (302) 757-7300
  (302) 654-1888                                    aconno lly@conno llygallagher .com
  sbalick@ashbygeddes.com
  amayo@ashbygeddes.com                             Attorneys for Aurobindo Pharma US.A. , Inc.
                                                    and Aurobindo Pharma USA LLC
  Attorneys for Plaintiffs

  BAYARD, P.A.                                      PHILLIPS, GOLDMAN, MCLAUGHLIN
                                                    &HALL, P.A.

  Isl Stephen B. Brauerman                          Isl John C. Phillips, Jr.

  Stephen B. Brauerman (#4952)                      John C. Phillips, Jr. (#110)
  600 N . King Street, Suite 400                    David A. Bilson (#4986)
  Wilmington, DE 19801                              1200 North Broom Street
  (302) 655-5000                                    Wilmington, DE 19806-4204
  sbrauerman@bayardlaw.com                          (302) 655-4200
                                                    jcp@pgmhlaw.com
  Attorneys for Hetero USA Inc. , Hetero Labs       dab@pgmhlaw.com
  Limited Unit-III, and Hetero Labs Limited
                                                    Attorneys for MSN Laboratories Private Ltd.
                                                    and MSN Pharmaceuticals Inc.

  BAYARD, P.A.                                      PHILLIPS, GOLDMAN, MCLAUGHLIN
                                                    &HALL

  Isl Stephen B. Brauerman                          Isl John C. Phillips, Jr.

  Stephen B. Brauerman (#4952)                      John C. Phillips, Jr. (#110)
  600 N. King Street, Suite 400                     David A. Bilson (#4986)
  Wilmington, DE 19801                              1200 North Broom Street
  (302) 655-5000                                    Wilmington, DE 19806-4204
  sbrauerman@bayardlaw.com                          (302) 655-4200
                                                    jcp@pgmhlaw.com
  Attorneys for Shi/pa Medicare Limited             dab@pgmhlaw.com

                                                    Attorneys for Sandoz Inc. and
                                                    Prinston Pharmaceutical Inc.



  {01497388;v l }                               2
Case 1:17-cv-00823-MN Document 318 Filed 10/25/19 Page 3 of 3 PageID #: 2282
  Case 1:17-cv-00823-LPS Document 316 Filed 10/17/19 Page 3 of 3 PagelD #: 2276


  HEYMAN ENERIO GATTUSO                                  PHILLIPS, GOLDMAN, MCLAUGHLIN
  &HIRZELLLP                                             &HALL

 Isl Dominick T. Gattuso                                 Isl John C. Phillips, Jr.

  Dominick T. Gattuso (#3630)                            John C. Phillips, Jr. (#110)
  300 Delaware Ave., Suite 200                           David A. Bilson (#4986)
  Wilmington, DE 19801                                   1200 North Broom Street
  (302) 472-7300                                         Wilmington, DE 19806-4204
  dgattuso@hegh.law                                      (302) 655-4200
                                                         jcp@pgmhlaw.com
  Attorneys for Sawai USA, Inc.                          dab@pgmhlaw.com
  and Sawai Pharmaceutical Co., Ltd.
                                                         Attorneys for Zy dus Pharmaceuticals (USA)
                                                         Inc.

                                        l~                     t)-~~


                                             fy~rL
                     SO ORDERED, this                                                   , 2019.




                                        Chief Judge \




   I,( Li ~0~\litR u~DE~ 1k~ --tL-IL
    \o-/{IQJ Jl..A\ f_- ,,\V~ ~ )_ {Le rr\)t "ie.4_
     fTO     °'- J~e, t,) (Li,, -t :>~/ u f' ~ ~
         ~rt_          ~vti¾~                f:,/           f~~-
                       r·
     14_,, fi~ <9-~ 4 )✓ ~ -ti-, Q,_ ( O _;A--             V
                                                                c.



      ~ ""' luJu r,., 1JJ\~ ~ +r\J. o '--'   0
                                                   ,;,

      )/~(,~~/"' l ~ ½~ ,J ct I\ <t~le, 'I
                                   Q ./ \     .1                         0i(            o


       P'lA, e,,,,-Jp1 'fJ t b -- ~ o_,, o.-_,c ~~,
  {01 497388;v l }                                   3
